Order entered December 10, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01478-CV

                                SANDRA I. CORREA, Appellant

                                                 V.

                                   ESTHER SALAS, Appellee

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 429-04223-2011

                                             ORDER
        On our own motion, we ORDER Shawn R. Gant, Official Court Reporter of the 429th

Judicial District Court, to file a supplemental reporter’s record containing a copy of Plaintiff’s

Exhibit No. 1 and Exhibit No. 1-A, admitted at the July 22, 2013 “Prove-Up Default Judgment”

hearing, no later than ten days from the date of this order.

        We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Jill

Willis, Presiding Judge of the 429th Judicial District Court; Shawn R. Gant; and all parties to this

case.


                                                        /s/    DOUGLAS S. LANG
                                                               JUSTICE